Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 (the “Amendment”) to the Employment Agreement, dated
October 9, 2015 (the “Employment Agreement”), is made by and between DCT
Industrial Trust Inc., a Maryland corporation (the “Company”) and Philip L.
Hawkins (the “Executive”), effective as of April 29, 2018

WHEREAS, pursuant to Section 7.6 of the Employment Agreement, the Company and
the Executive desire to amend certain terms of the Employment Agreement as set
forth in this Amendment; and

WHEREAS, unless the context requires otherwise, capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

1. Section 1 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for a four-year term commencing on October 10, 2015 and
continuing through October 9, 2019, unless sooner terminated in accordance with
the provisions of Section 4 or 5 (the period during which the Executive is
employed hereunder being referred to as the “Term”).”

2. The last sentence of Section 6.1(a) of the Employment Agreement is hereby
amended and restated in its entirety as follows:

“Notwithstanding the foregoing, if employment terminates upon or after the
scheduled expiration of the Term (without any early termination under Section 4
or 5), other than in connection with a Qualified Retirement, then the
restrictions of this Section 6.1(a) shall not extend beyond the date of
termination of employment.”

3. Except as expressly amended hereby, the Employment Agreement continues in
full force and effect in accordance with its terms and the terms thereof shall
govern this Amendment to the same extent as if fully set forth herein.

4. This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more such counterparts have been signed by each of the parties and
delivered to the other party.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

COMPANY: DCT INDUSTRIAL TRUST INC. By:  

/s/ John G. Spiegleman

  Name: John G. Spiegleman   Title: Executive Vice President EXECUTIVE:

/s/ Philip L. Hawkins

Philip L. Hawkins

 

[Signature Page to Amendment No. 1 to Employment Agreement]